Citation Nr: 0845165	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  01-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right knee disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The veteran served on active duty from May 1988 to September 
1991.  He was awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, wherein the RO denied service connection 
for right knee disability, to include a medial meniscus tear.  
The veteran timely appealed the RO's December 1999 rating 
decision to the Board, and this appeal ensued.  

In January 2006, the Board remanded the instant service 
connection claim to the RO for additional development.  The 
case has returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, and pursuant to the Board's January 2006 remand 
directives, the RO scheduled the veteran for a VA examination 
in order to determine the etiology of his current right knee 
disability.  VA canceled the May 2008 examination because it 
was scheduled at a VA facility with incorrect jurisdiction.  
(See, June 2008 VA electronic mails reflecting that the AMC 
had the veteran's address as:  7379 Hopi Tri, Yucca Valley, 
California 92284, but that VA's Compensation and Pension 
Record Interchange System (CAPRI) contained a different 
address (the exact address was not disclosed).  In response, 
VA Sierra Pacific Network reported that the veteran had 
contacted and verified an address in Vacaville, California.  
It was requested that the veteran be rescheduled for a VA 
examination through the Northern California Health Care 
Services (HCS).  

In June 2008, the veteran failed to report for a VA 
examination scheduled in connection with his service 
connection claim through VA's Northern California HCS.  A 
review of the claims files, however, does not include the 
letter from the appropriate VAMC notifying the appellant of 
his scheduled June 2008 VA examination at his Vacaville, 
California address.  (See, VA Form 21-686c, Declaration of 
Status of Dependents, dated and signed by the veteran in 
April 2008, and VA Form 119, Report of Contact, dated in 
October 2008, reflecting the appellant's address as:  490 
Edgewood Drive, #31, Vacaville, California 95688).  

Despite the foregoing, the AMC and the Los Angeles, RO have 
continued to send the veteran correspondence to his Yucca 
Valley, California address.  (See, September and October 2008 
supplemental statement of the case and letter from the RO to 
the veteran, respectively).  

Under the circumstances, especially because the veteran 
contacted and informed VA of his Vacaville, California 
address in June 2008, the Board finds that one more attempt 
to examine the veteran should be undertaken prior to further 
appellate review of his claim for service connection for 
right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination at a local VA Medical 
Center within the jurisdiction of the 
VA Northern California Health Care 
Services.  A copy of the letter sent to 
his most recent address of record (490 
Edgewood Drive, #31, Vacaville, 
California 95688) informing him of the 
date, time, and place of the 
examination must be associated with the 
claims folder.  The veteran should be 
informed that an examination is 
necessary to evaluate his service 
connection claim, and that a failure to 
report for a scheduled examination, 
without good cause, could result in his 
claim being adjudicated on the 
available record.  38 C.F.R. § 3.655 
(2008).  
The claims folders must be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims folders prior 
to the examination of the veteran.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current right knee 
disability is related   to his period 
of active military service, including 
his fall from a helicopter or lifting 
caskets.  

In reaching the foregoing 
determination, the examiner is 
requested to comment on service medical 
records, reflecting that the veteran 
fell from a spy rigging in 1989.  The 
examiner must provide in detail the 
reasons and bases for any medical 
opinions given.  If it is not feasible 
to answer a particular question or 
follow a particular instruction, the 
examiner should indicate so and provide 
an explanation.

2.  After undertaking any other 
development deemed essential in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim for service connection for right 
knee disability.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claims for 
benefits, and summarize the evidence 
and discussion of all pertinent 
regulations, to include 38 C.F.R. 
§ 3.655.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




